Case: 1:18-cv-00820-MWM-KLL Doc #: 16 Filed: 03/06/20 Page: 1 of 1 PAGEID #: 1862

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT DAYTON
QURAN HAMM, : Case No. 1:18-cv-820
Petitioner, é Judge Matthew W. McFarland

Vs.

WARDEN, SOUTHERN OHIO
CORRECTIONAL FACILITY,

Respondent.

 

ENTRY AND ORDER ADOPTING REPORT AND RECOMMENDATION
(DOC. 13) AND DENYING MOTION STAY (DOC. 10) ACTION

 

The Court has reviewed the Report and Recommendation (Doc. 13) of United
States Magistrate Judge Karen L. Litkovitz, to whom this case is referred pursuant to 28
U.S.C. § 636(b), and noting that no objections have been filed thereto and that the time for
filing such objections under Fed. R. Civ. P. 72(b) has expired, hereby ADOPTS said
Report and Recommendation. Accordingly, Petitioner's Motion to Stay (Doc. 10) this
action is hereby DENIED.

IT IS SO ORDERED.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

4 Myo we fol J

MATTHEW W. McFARLAND
UNITED STATES DISTRICT JUDGE
